DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 13, Roper in combination with Zhou disclose:
 a base station antenna, comprising:
a backplane;
a plurality of radiating elements that are arranged in a plurality of rows and columns, the plurality of radiating elements including at least a first radiating element and a second radiating element, each of the radiating elements extending forwardly from the backplane;
a plurality of separate feed boards mounted in front of the backplane, each feed board having a respective group of one or more of the plurality of radiating elements mounted thereon, wherein multiple feed boards are included in each column and at least some of the rows;
a calibration port; and
a calibration circuit that comprises:
a calibration combiner that has an output that is coupled to the calibration port; and a plurality of directional couplers that are coupled to the calibration combiner.
The prior art cited fails to disclose where each directional coupler is implemented on a respective one of a subset of the feed boards, and wherein the calibration combiner is implemented on a calibration combiner printed circuit board that does not have any radiating elements mounted thereon.
	Claims 14-18 depend on claim 13; therefore, they are allowed due to their dependency on claim 13.


Claims 13-18 are allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Roper in view of EP 3214700 A4 (Zhou et al., hereinafter Zhou).
Regarding claim 1, Roper discloses [base station] antenna (figures 1 and 3 and paragraph 2, “antenna 10”), comprising: 
a backplane (Figures 1 and 3; paragraph 18, “a substrate divided into two sections at reference numerals 12a, 12b” corresponding to “backplane”) having a front surface and a rear surface (figures 1 and 3, where the top and bottom portions correspond to “front surface” and “rear surface”); 
a plurality of radiating elements (Figures 1 and 3; paragraph 18, “dual polarized radiators 14”) that extend forwardly from the backplane (dual-polarization, beamforming); 
a plurality of feed boards mounted in front of the backplane (figures 1 and 3; paragraph 24, “a pair of stripline distribution, or corporate feed, networks 32a, 32b” corresponding to “feed boards”), each feed board having a respective group of one or more of the plurality of radiating elements mounted thereon 
a calibration circuit (figures 1, 3 and 6; paragraphs 27-28, 35).
Roper does not specifically disclose where the antenna is a base station antenna, where the plurality of components that are mounted in front of the backplane and at least one additional component that is mounted behind the backplane.
In related art concerning an intelligent antenna device, Zhou discloses where the antenna is a base station antenna (pars. 21 and 25, where the calibration system is part of th antenna array of a base station system), a calibration circuit (figures  3-4 and 6; paragraphs 20-21 and 28, “calibration network 32”) that includes a plurality of components (Figures 3-4, “via holes 38”) where the plurality of components (Figures 3-4, “via holes 38”) that are mounted in front of the backplane (Figures 3-4, paragraph 20, “metallic reflection plate 34”, where “via holes 38” go from front to back) and at least one additional component (Figure 6, “radio frequency connectors 36” and “microstrip directional coupling circuits  61”) that is mounted behind the backplane (Figures  3 and 6; paragraphs 22 and 28, please see “radio frequency connectors 36” shown in figure 3 behind the backplane 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Zhou’s teachings where the antenna is a base station antenna, the calibration circuit that includes a plurality of components  and where the plurality of components that are mounted in front of the backplane and at least one additional component that is mounted behind the backplane with the receiving end of the charging device with Roper’s antenna device because one of ordinary skill in the art would have recognized that by having additional components mounted in the front and back of  the backplane, the  need for bulky cables is reduced; therefore, reducing the size of the antenna.
Regarding claim 2, Roper and Zhou disclose all the limitations of claim 1. Roper further discloses where the at least one additional component comprises at least a portion of a calibration combiner (Figure 3 and par. [0004], “splitters” and “combiners” corresponding to “power dividers”).
Regarding claim 3, Roper and Zhou disclose all the limitations of claim 2. Roper further discloses where the feed boards are arranged in a plurality of columns (par. 26 and fig. 3, “Electrical connectivity…provided through connectors located at reference numeral 40…connectors at locations 40 
Regarding claim 4, Roper and Zhou disclose all the limitations of claim 3. Roper further discloses where a first of the feed boards includes a first port of a first directional coupler, and a second port of the first directional coupler (Figure 3 and paragraphs 29-30, “couplers 46a, 46b”).
Roper does not specifically disclose where the directional couplers are located on a rear side of the backplane.
Zhou further discloses where the directional couplers are located on a rear side of the backplane (Fig. 3 and par. [0020], “the antenna array and the coupling and calibrating network 32 are provided on the front and back sides of the dielectric plate 31, respectively”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Zhou’s teachings where the directional couplers are located on a rear side of the backplane with Roper’s antenna device because one of ordinary skill in the art would have recognized that by placing the directional couplers on the back of the backplane, the size of the antenna is reduced.
Regarding claim 5, Roper and Zhou disclose all the limitations of claim 4.
Roper further discloses where the first of the feed boards is in a first of the columns, and a second of the feed boards is in a second of the columns (Figure 3 and paragraphs 29-30, please see “couplers 46a, 46b” and “feeds 40” arranged in columns), the second feed board including a first port (figures 6; paragraph 35, “calibration port (CAL)”)of a second directional coupler (Figure 3 and paragraphs 29-30, “couplers 46a, 46b”), and [a second port of the second directional coupler is on a rear side of the backplane] (Fig. 2 and par. [0022], “As is common practice in the art, vias 21 may be used to connect the inner layer 20 to conductive materials in the upper and lower ground planes 28, 30, e.g., to provide an external connection point and/or to interface with a radiator 14”).
Roper does not explicitly disclose where a second port of the second directional coupler is on a rear side of the backplane.
Zhou explicitly discloses where a second port of the second directional coupler is on a rear side of the backplane (Fig. 3 and pars. [0020]-[0021], “the dielectric plate 31 is a printed circuit board (PCB), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Zhou’s teachings where a second port of the second directional coupler is on a rear side of the backplane with Roper’s antenna device because one of ordinary skill in the art would have recognized that by placing the directional couplers on the back of the backplane, the size of the antenna is reduced.
Regarding claim 6, Roper and Zhou disclose all the limitations of claim 5. Roper further discloses where the second ports of the first and second directional couplers are on a circuit board that includes the calibration combiner (figures 6; par [0035], “calibration port (CAL)” and figure 3, pars. [0027]-[0021],  “feed network 44 includes calibration feed traces 48 that extend along the columns 18a-h…terminating in couplers 46a and 46b” being on the back side of “dielectric plate 31”).
Regarding claim 7, Roper and Zhou disclose all the limitations of claim 1. 
Roper does not explicitly disclose where the calibration circuit includes a calibration circuit board that is mounted behind the backplane.
 Zhou explicitly discloses where the calibration circuit includes a calibration circuit board that is mounted behind the backplane (Fig. 3 and pars. [0020]-[0021], “the dielectric plate 31 is a printed circuit board (PCB), one side is provided with the antenna array, one side is printed with the coupling and calibrating network 32”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Zhou’s explicit teachings where the calibration circuit includes a calibration circuit board that is mounted behind the backplane with Roper’s antenna device because one of ordinary skill in the art would have recognized that by placing the directional couplers on the back of the backplane, the size of the antenna is reduced.
Regarding claim 8, Roper and Zhou disclose all the limitations of claim 7. Roper further discloses 
 where the calibration circuit (Fig. 3 and par. [0027], calibration feed network 44”) includes a directional coupler (Figure 3 and paragraphs 29-30, “couplers 46a, 46b”) that has a first port (figures 6; paragraph 35, “calibration port (CAL)”) that is on a first of the feed boards (Fig. 2 and par. [0022], “As is common 
Regarding claim 9, Roper and Zhou disclose all the limitations of claim 8. Roper further discloses where the directional coupler is configured to couple RF energy (par. [0033], “a signal at a desired transmission frequency is applied to each connector location 40 for each of the columns 18a-h. The signal may be applied to the columns 18a-h sequentially or simultaneously, e.g., if a code division multiple access (CDMA) code”, where CDMA are RF signals) through an opening in the backplane (Fig. 2 and par. [0022], “vias 21”).
Regarding claim 10, Roper and Zhou disclose all the limitations of claim 8. wherein the directional coupler comprises a first trace on the first of the feed boards (Fig. 2 and par. [0022]), the first trace overlapping an opening in the backplane along an axis perpendicular to a plane defined by the backplane (Fig. 2 and par. [0022], please see “via 21” traversing layers 20, 24, 22, 26, 28 and 30).
Regarding claim 11, Roper and Zhou disclose all the limitations of claim 10. wherein the first trace is on a rear side of a dielectric layer of the first of the feed boards (Fig. 2 and par. [0022], please see “via 21” traversing layers 20, 24, 22, 26, 28 and 30), the first of the feed boards further including additional traces on a front side of the dielectric layer (Fig. 2 and par. [0022], “vias 21”).
Regarding claim 12, Roper and Zhou disclose all the limitations of claim 11. wherein the calibration circuit includes a widened trace that overlaps the opening along the axis perpendicular to the plane defined by the backplane (Fig. 2 and par. [0022], please see “via 21” traversing layers 20, 24, 22, 26, 28 and 30 perpendicularly).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
02/24/2022

=


/ANKUR JAIN/             Primary Examiner, Art Unit 2649